Per Curiam.

There is nothing in the Business Bent Law (L. 1945, ch. 314, as amd.) which prohibits a landlord from terminating a monthly tenancy by a proper notice. Here there was lawful notice terminating the letting. The prohibition of the statute is against removal if the tenant pays the rent to which the landlord is entitled. The provisions of section 5, when read- with the provisions of section 8 dealing with renewals, make clear that the emergency rent is fair rent which the landlord can ask in the absence of a subsisting agreement for a lower rent.
The final order should be unanimously modified on the law, by directing that the landlord recover the amount demanded in the petition, and as so modified, final order affirmed,, with $12.50 costs to the landlord.
MacCrate, Steinbrink and Fennelly, JJ., concur.
Ordered accordingly.